United States Court of Appeals
                     For the First Circuit

No. 11-1195

 NORMA MARRERO-RODRÍGUEZ, individually and in representation of
  her children C.L.M. and A.L.M.; C.L.M., minor; A.L.M., minor,

                     Plaintiffs, Appellants,

                               v.

    MUNICIPALITY OF SAN JUAN; HON. JORGE SANTINI-PADILLA, in his
official capacity as the elected mayor of the Municipality of San
  Juan; ANGEL A. PACHECO-ORTA, individually and as Lieutenant of
  the Municipal Police of San Juan; HILTON CORDERO, individually
   and as Commissioner of the Municipal Police of San Juan; ADAM
  ADORNO, individually and as the Operational Field Chief of the
   Municipal Police of San Juan; FÉLIX VEGA, individually and as
   Operational Field Sub-Director of the Municipal Police of San
  Juan; HELDER HADOCK, individually and as the Commanding Officer
  of Specialized Units of the Municipal Police of San Juan; JANET
 MATOS, individually and as the Administrative Director of Police
Training in the Municipality of San Juan; HARRY HERNÁNDEZ-MULERO,
 individually and as Captain of the Municipal Police of San Juan;
  SHERLY ALEJANDRO, individually and as Officer of the Municipal
Police of San Juan; JULIO A. SANTIAGO-RODRÍGUEZ, individually and
as Officer of the Municipal Police of San Juan; INSURANCE COMPANY
                      XYZ; JOHN DOE; JANE DOE,

                     Defendants, Appellees.


                          ERRATA SHEET

     The opinion of this Court issued on May 7, 2012, is amended
as follows:

     On the cover sheet replace "Defendants, Appellants" with
"Defendants, Appellees"

     On p. 7, line 8, replace "Operation Field Sub-Director" with
"Operational Field Sub-Director"

     On p. 11, line 17, replace "to use only" with "to use"